IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COALITION FOR AFFORDABLE UTILITY    : No. 616 MAL 2015
SERVICES AND ENERGY EFFICIENCY      :
IN PENNSYLVANIA; THE TENANT         :
UNION REPRESENTATIVE NETWORK        : Petition for Allowance of Appeal from
AND ACTION ALLIANCE OF SENIOR       : the Order of the Commonwealth Court
CITIZENS OF GREATER PHILADELPHIA    :
                                    :
                                    :
            v.                      :
                                    :
                                    :
PENNSYLVANIA PUBLIC UTILITY         :
COMMISSION                          :
                                    :
RETAIL ENERGY SUPPLY ASSOCIATION,   :
PHILADELPHIA AREA INDUSTRIAL ENERGY :
USERS GROUP, OFFICE OF SMALL        :
BUSINESS ADVOCATE, OFFICE OF        :
CONSUMER ADVOCATE, FIRST ENERGY     :
SOLUTIONS CORP., DIRECT ENERGY      :
SERVICES, LLC,                      :
                 Intervenors        :
                                    :
                                    :
                                    :
                                    :
PETITION OF: PENNSYLVANIA PUBLIC :
UTILITY COMMISSION                  :

TANYA J. MCCLOSKEY, ACTING             : No. 617 MAL 2015
CONSUMER ADVOCATE                      :
                                       :
                                       : Petition for Allowance of Appeal from
           v.                          : the Order of the Commonwealth Court
                                       :
                                       :
PENNSYLVANIA PUBLIC UTILITY            :
COMMISSION                             :
                                       :
                                       :
                                       :
                                       :
TENANT UNION REPRESENTATIVE
NETWORK, RETAIL ENERGY SUPPLY
ASSOCIATION, PPL ENERGYPLUS LLC,
OFFICE OF SMALL BUSINESS ADVOCATE,          :
DIRECT ENERGY SERVICES LLC, COALITION       :
FOR AFFORDABLE UTILITY SERVICES AND         :
ENERGY EFFICIENCY IN PENNSYLVANIA,          :
CAUSE PA, ACTION ALLIANCE OF SENIOR         :
CITIZENS OF GREATER PHILADELPHIA,           :
                                            :
                    Intervenors             :
                                            :
                                            :
                                            :
                                            :
  PETITION OF: PENNSYLVANIA PUBLIC          :
  UTILITY COMMISSION                        :


                                       ORDER



  PER CURIAM

        AND NOW, this 5th day of April, 2016, the Petition for Allowance of Appeal is

  DENIED.




                        [616 MAL 2015 and 617 MAL 2015] - 2